EXHIBIT 10.35
[ON ORBITZ WORLDWIDE LETTERHEAD]
February 24, 2009
Dean Sivley
c/o Orbitz Worldwide, Inc.
500 W. Madison Street
Chicago, IL 60661
Dear Dean,
The following will confirm our understanding with respect to the housing and
travel allowances payable to you in connection with your employment by Orbitz
Worldwide, Inc. and its affiliates (the “Company”).
Prior to the changes described in this letter, you received the following travel
and housing allowances in connection with your relocation to Chicago:

  •   A housing allowance of $3,600 per month (or $1,661.54 per pay period),
less applicable taxes.     •   Reimbursement of actual travel expenses incurred
to commute between Philadelphia and Chicago, including airfare, parking and
other transportation expenses.

Effective as of August 1, 2008 and for the succeeding 12-month period, you will
receive a housing allowance of $4,600 per month (or $2,123.07 per pay period),
less applicable taxes. This allowance is in lieu of any other relocation
benefit, including travel expenses, other than travel expenses incurred for
normal business travel in accordance with Company policy. Following the end of
this allowance, you will not be eligible to receive further relocation benefits
or reimbursement of relocation-related expenses in connection with your
relocation to Chicago.
The above terms shall amend and supersede any prior agreements or arrangements
between you and the Company (including any of its predecessors) with respect to
the subject matter hereof.
Please indicate your acceptance of this agreement by signing below and returning
it to me.
Regards,
/s/ Kristin Dickey
Kristin Dickey
Director, Human Resources
Orbitz Worldwide, Inc.

             
/s/ Dean S. Sivley
      2-25-09    
 
Employee
     
 
     Date    

